Citation Nr: 1814069	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellar femoral syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for patellar femoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1985 to June 1987.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied disability ratings in excess of 10 percent for service-connected patellar femoral syndrome of the right knee and in excess of 10 percent for service-connected patellar femoral syndrome of the left knee.

In October 2015, the Board remanded the appeal for additional development.  Unfortunately, for reasons discussed below, further evidentiary development is required.

Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In October 2015, the Board remanded the claim to obtain an examination to address the current severity of the Veteran's bilateral knee disabilities.  

The March 2016 VA examiner noted bilateral knee joint osteoarthritis and meniscal tears that are a progression of patellofemoral pain syndrome of the left knee and patellofemoral pain syndrome of the right knee, status post arthroscopic surgery with debridement and chondroplasty.  The Veteran reported daily flare-ups, and loss of strength with limited painful motion and an inability to walk his dog or stay asleep at night without increased pain.  He also noted increased pain with weight bearing, objective evidence of localized pain on palpation of the joint with limited motion, and an inability to perform repetitive-use testing with at least three repetitions due to pain.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not having a current flare-up.  The March 2016 VA examiner noted these complaints, but failed to provide an estimate of the functional loss during flare ups based on information in the medical records and elicited from the Veteran.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  Because this was not done, the appeal must be remanded for more complete examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the nature and severity of his service-connected bilateral knee disabilities.  The examiner should note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should address the following:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected bilateral knee disabilities.  All appropriate testing, including range of motion, should be performed.  In particular, the Veteran's knees should be tested for pain on both active and passive motion, and in weightbearing and nonweightbearing.  If such testing cannot be completed, please provide an explanation as to why this is so.

b) The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times.  If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

All opinions must be supported by a clear rationale and reasoning behind the opinion.  

3.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

